United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3182
                        ___________________________

                                 Louana Ledbetter

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

            Carolyn W. Colvin, Acting Commissioner, Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: August 5, 2014
                             Filed: August 22, 2014
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Louana Ledbetter appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
review, see Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013), we find that the
administrative law judge’s (ALJ’s) decision is supported by substantial evidence on
the record as a whole. Specifically, we find that the ALJ properly performed his
function of weighing conflicting evidence and resolving disagreements among
treating and consulting physicians and psychologists concerning Ledbetter’s mental
residual functional capacity (RFC). See Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir.
2007) (it is ALJ’s function to weigh conflicting evidence and resolve disagreements
among physicians; consulting physician’s opinion deserves no special weight); see
also Renstrom v. Astrue, 680 F.3d 1057, 1064-65 (8th Cir. 2012) (treating physician’s
opinion does not automatically control; such opinion must be well-supported by
medically acceptable clinical diagnostic techniques, and can be discounted if based
on claimant’s subjective complaints instead of diagnostic findings). We further find
that the ALJ’s mental RFC determination is consistent with the medical evidence, as
well as the ALJ’s adverse credibility determination. See Tellez v. Barnhart, 403 F.3d
953, 957 (8th Cir. 2005) (ALJ is responsible for determining RFC based on all
relevant evidence, including medical records, observations of treating physicians and
others, and claimant’s own description of limitations).2 The judgment is affirmed.
                       ______________________________




      2
      We consider only the argument Ledbetter has developed. See Garden v. Cent.
Nebraska Hous. Corp., 719 F.3d 899, 905 n.2 (8th Cir. 2013).

                                         -2-